Citation Nr: 0301905	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disorder of the 
prostate.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a nose 
fracture.

(The issue of entitlement to service connection for left eye 
disability, will be the subject of a later decision of the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1942 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left eye 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a September 1981 letter, the RO denied service 
connection for a disorder of the prostate.

2.  Evidence received in support of the current petition to 
reopen the claim of entitlement to service connection for a 
disorder of the prostate is not so significant that it must 
be considered in order to fairly decide the merits of the 
underlying claim.

3.  In a May 1946 rating decision, the RO denied service 
connection for residuals of a nose fracture.

4.  The evidence received subsequent to the RO's May 1946 
decision denying service connection for residuals of a nose 
fracture includes evidence which is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  A preponderance of the evidence of record indicates that 
the veteran's current disability of the nose is not related 
to his active service or any incident thereof.


CONCLUSIONS OF LAW

1.  The September 1981 denial of entitlement to service 
connection for a disorder of the prostate is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2002).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
disorder of the prostate.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2002).

3.  The May 1946 denial of entitlement to service connection 
for residuals of a nose fracture is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2002).

4.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a nose fracture.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2002).

5.  A nose fracture was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records and a VA 
examination.  Probative evidence, not included in the file, 
has not been identified.  The Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained, to include a VA examination.  There is no 
identified probative evidence which remains outstanding.  

The RO sent the veteran a VCCA notice letter in April 2001 in 
which the veteran was notified of the evidence necessary to 
substantiate his claims, as well as VA development activity.  
Specifically, he was advised that if there was other medical 
evidence that he would like the RO to consider, he should 
notify the RO and every reasonable effort would be made to 
obtain the evidence.  An August 2002  supplemental statement 
of the case set out the applicable law and regulations.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, the 
Board finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.

A review of the veteran's service medical records reveals no 
findings, treatment, or diagnoses of a fracture or injury of 
the nose or prostatitis.  The treatment records do show that 
the veteran was seen on one occasion for complaints for 
urethral discharge.  A prostatic smear and culture were 
obtained.  At the time of treatment, the veteran stated that 
he had been diagnosed with prostatitis in 1943.  Shortly 
after the veteran's initial complaint of urethral discharge 
it was noted that the discharge had stopped entirely and that 
he had a normal prostate with no urinary symptoms.  On 
discharge examination, the examiner noted that there was no 
mechanical obstruction of the ears, nose, and throat.  It was 
further noted that the veteran had chronic, allergic rhinitis 
over the past year.   

In a May 1946 rating decision, the RO denied service 
connection for fracture of the nose.  It was noted that a 
fractured nose was not found on discharge examination.  The 
veteran did not appeal the RO's decision.

In a September 1981 letter, the RO denied service connection 
for disorder of the prostate as it was noted that such a 
prostate disorder was not diagnosed in service.  The veteran 
did not appeal the RO's decision.

In a November 2000 statement, the veteran requested that both 
his claims be reopened.

In support of his request to reopen the claims, the veteran 
submitted private treatment records dated from March 1994 to 
November 2000.  The records show that in November 1997, the 
veteran was diagnosed with urinary retention due to benign 
prostatic hypertrophy.  The records show no complaints, 
treatment, or diagnoses of residuals of a nose fracture.

At a VA examination of the nose in December 2000, the veteran 
provided a history of injury to his nose during service.  He 
claimed that he fell off a bunk bed, hit a rail, and injured 
his nose.  He currently complained that he has only one 
breathing passage and that he breathes through the mouth 
sometimes and that he cannot smell.  He stated that he was 
not being treated for anything.  On examination of the nose, 
it was noted that the nasal septum was deviated to the left 
side and the left nostril was obstructed with 50% obstruction 
of the external nasal meatus.  There was no tenderness, 
discharge or crusting.  The diagnosis was nasal septal 
deviation secondary to the nose fracture with nasal 
obstruction.  The examiner noted that the veteran was going 
to have any x-ray of his nose.  The x-ray report of the nose 
revealed no fractures of the nasal bones.  There was right 
lateral deviation of the nasal bony septum.  The impression 
was deviated nasal septum.   

New and Material Evidence Claims

In a July 2001 rating decision, the RO denied service 
connection for residuals of a broken nose and a disorder of 
the prostate on the basis that new and material evidence had 
not been submitted to reopen either claim.  The veteran filed 
a timely appeal.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As noted above, in a May 1946 rating decision, the RO denied 
service connection for residuals of a nose fracture and in a 
September 1981 letter, the RO denied service connection for a 
disorder of the prostate.  The veteran was notified of the 
determinations and did not perfect timely appeals.  Absent 
the filing of a timely appeal a rating determination is 
final.  38 U.S.C.A. § 7105.  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," in the sense that, when considered 
by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, VA reopens the claim and evaluates the 
merits after ensuring that the duty to assist has been 
fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the September 1981 denial of service connection for a 
prostate disorder, pertinent evidence associated with the 
claims file consists of private treatment records dated from 
March 1994 to November 2000.  

The veteran's claim for service connection for a prostate 
disorder was denied by the RO in September 1981 on the basis 
that there was no evidence at that time of any disorder of 
the prostate.  Additional evidence consisting of private 
treatment records show that the veteran was diagnosed with 
urinary retention due to benign prostatic hypertrophy in 
1997.  This evidence is new in the sense that there is was no 
prior evidence of a disorder of the prostate, however, the 
evidence is not material to the veteran's claim.  The fact 
remains that there is no medical evidence of prostate 
problems in service.  The veteran merely provided a history 
of prostatitis in service whereas the service medical records 
revealed a normal prostate.  Furthermore, the new evidence 
does not provide a link of any current prostate disorder to 
that of service.  Accordingly the Board finds that the 
additional evidence is not new and material, and the 
veteran's claim for service connection for a prostate 
disorder is not reopened.   

Since the May 1946 denial of service connection for residuals 
of a broken nose, pertinent evidence associated with the 
claims file consists of a December 2000 VA examination.  
 
The veteran's claim for service connection for residuals of a 
broken nose was denied by the RO in May 1946 on the basis 
that there was no evidence at that time of any injury to the 
nose, to include a fracture. Additional evidence consisting 
of a December 2000 VA examination contains information that 
the veteran sustained a fracture of the nose.  A diagnosis of 
nasal septal deviation secondary to the nose fracture with 
nasal obstruction was made.  This evidence is clearly new in 
that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran has residuals 
of nose fracture that are related to service.  This evidence 
is of such significance that it must be considered in order 
to adjudicate the claim fairly.  The Board finds, 
accordingly, that the additional evidence is new and 
material, warranting reopening of the claim for service 
connection for residuals of a nose fracture.

Service Connection 

Inasmuch as the Board has reopened the claim for service 
connection for residuals of a nose fracture, the next 
question to be considered is whether service connection for 
residuals of a nose fracture is warranted based on the 
evidence of record.   Because the veteran has been furnished 
with the criteria for establishing service connection, and 
specifically advised of the evidence needed to support the 
claim, the Board finds that there is no prejudice to him in 
adjudicating the reopened claim without first remanding it to 
the RO for consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The December 2000 VA physician provided a diagnosis of nasal 
septal deviation secondary to the nose fracture with nasal 
obstruction.  There is no indication that he reviewed the 
veteran's service medical records, which do not mention that 
the veteran fell and injured his nose.  Further, subsequent 
X-ray examination revealed no evidence of a nose fracture.  
It strongly appears that the VA physician's statement was 
based on information supplied by the veteran.  The Court has 
held that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]; see also Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).  The December 2000 VA 
examiner's statement, based as it is on the veteran's own 
recitations, is accordingly entitled to little probative 
weight. 

In short, although the veteran has claimed that suffered a 
fracture of the nose during service, there is no competent 
medical evidence of record demonstrating incurrence during 
service and/or a relationship between any in-service disorder 
and his current disability.  For the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against finding that the veteran's current 
nasal obstruction is related to his military service.  The 
benefit sought on appeal is accordingly denied.




ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a disorder of the prostate.

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a nose 
fracture. To this extent, the appeal is granted.

Service connection for residuals of a nose fracture is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

